OPINION — AG — ** OUSTER CHARGES — INVALID CLAIMS **  THE AUTHORITY OR JURISDICTION TO COMMENCE A OUSTER CHARGE RESTS WITH SQUARELY UPON THE DESIGNATED COUNTY OFFICERS AND THEY ARE EMPOWERED TO CONSIDER AND TAKE ACTION NOW OR AT ANY TIME IN THE NEAR FUTURE, AS TO ANY AUDIT IRREGULARITIES. (COUNTY COMMISSIONER AS A PARTY CHARGED, ATTORNEY GENERAL DOES NOT UNDER 19 O.S. 177.8 [19-177.8] TO START ACTION FOR THE OUSTER OF A COUNTY OFFICER UNTIL SIX MONTHS AFTER RECEIPT OF A COPY OF REPORT) CITE: 19 O.S. 183 [19-183], 22 O.S. 1181 [22-1181], 22 O.S. 1193 [22-1193] (CAUSE OF ACTION) (J. H. JOHNSON)